                  Case 10-11255-CSS            Doc 4524         Filed 11/16/20         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:                                             ) Chapter 11
                                                       )
    SS Body Armor I, Inc., et al.,                     ) Case No. 10-11255 (CSS)
                                                       ) Jointly Administered
                                                       )
                            Debtors.1                  )


    REVISED NOTICE OF APPEARANCE AND DEMAND FOR SERVICE OF PAPERS

             PLEASE TAKE NOTICE that the undersigned hereby appears in the above-captioned

cases pursuant to Rule 9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”) as counsel to Jon Jacks, John Malone, Rodney McFadden, Jeff Dardarian, One-Up

Investments, LLC, Richard Jacks and James R. Jacks, Jr., collectively, but not in their individual

capacities (collectively, the “Revised Equity Group”); in the cases of the above-captioned debtors

and debtors-in-possession (the “Debtors”). Please also take notice that Chong Sin, Daniel Khaykis

and Mohawk Capital, LLC, original members of the Equity Group,2 are no longer members of the

Revised Equity Group. The Revised Equity Group demands, pursuant to Bankruptcy Rules 2002,

9007 and 9010(b) and sections 102(1), 342 and 1109(b) of title 11 of the United States Code,

requests (i) that all notices given or required to be given in these cases and all papers served or

required to be served in these cases be given to and served upon the undersigned attorneys, at the

addresses set forth below and (ii) that the undersigned attorneys be added to the mailing matrix on

file with the Clerk of the Bankruptcy Court and any claims and noticing agent as set forth below:



1
        The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
are: SS Body Armor I, Inc. (9361); SS Body Armor II, Inc. (4044); SS Body Armor III, Inc. (9051); and PBSS, LLC
(8203). All correspondence and pleadings for the Debtors must be sent to SS Body Armor I, Inc., et al., c/o Pachulski
Stang Ziehl & Jones, LLP, 9191 North Market St., 17th Floor, Wilmington, DE 19801, Attn: Laura Davis Jones.
2
       The original members of the Equity Group were Jon Jacks, Chong Sin, and Daniel Khaykis, John Malone,
Rodney McFadden, Jeff Dardarian, and Mohawk Capital, LLC, (collectively, the “Equity Group”).


IMPAC 6938915v.1
               Case 10-11255-CSS         Doc 4524      Filed 11/16/20      Page 2 of 3




 Jeremy W. Ryan (DE Bar No. 4057)
 R. Stephen McNeill (DE Bar No. 5210)
 POTTER ANDERSON & CORROON LLP
 1313 N. Market Street, 6th Floor
 Wilmington, Delaware 19801-3700
 Telephone: (302) 984-6000
 Facsimile: (302) 658-1192
 Email: jryan@potteranderson.com
         rmcneill@potteranderson.com

        PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only the

notices and papers referred to in the Bankruptcy Rules specified above, but also includes, without

limitation, orders and notices of any application, motion, petition, pleading, request, complaint or

demand, whether formal or informal, whether written or oral, and whether transmitted or conveyed

by mail, delivery, telephone, telegraph, telex, facsimile transmission, electronic mail or otherwise,

which (i) affect the Debtors or property of the Debtors or (ii) affect the rights of the Revised Equity

Group, including by requiring any act, delivery of any property, payment or other conduct by IBM.

        PLEASE TAKE FURTHER NOTICE that this Notice of Appearance includes and

constitutes a request to be served with each and every plan and disclosure statement which is filed

herein by any person or entity.

        PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request for

Service of Papers and any later appearance, pleading, claim or suit shall not be deemed to be a

waiver of the rights of the Revised Equity Group (1) to have final orders in non-core matters

entered only after de novo review by a United States District Court judge, (2) to trial by jury in

any proceeding so triable in these cases or any case, controversy, or proceeding related to these

cases, (3) to ask the United States District Court to withdraw the reference in any matter subject

to mandatory or discretionary withdrawal, (4) to ask the United States District Court to issue final

orders or judgments if it is determined that the Court, absent consent of the parties, cannot enter




IMPAC 6938915v.1
               Case 10-11255-CSS         Doc 4524      Filed 11/16/20     Page 3 of 3




final orders or judgments consistent with Article III of the United States Constitution or (5) to have

documents served in accordance with Federal Rule of Bankruptcy Procedure 7004 and Federal

Rule of Civil Procedure 4, or to any other rights, claims, actions, defenses, setoffs, or recoupments,

under agreements, in law, in equity or otherwise.

 Dated: November 16, 2020                    POTTER ANDERSON & CORROON LLP
        Wilmington, Delaware
                                             /s/ Jeremy W. Ryan
                                             Jeremy W. Ryan (DE Bar No. 4057)
                                             R. Stephen McNeill (DE Bar No. 5210)
                                             1313 N. Market Street, 6th Floor
                                             Wilmington, Delaware 19801-3700
                                             Telephone: (302) 984-6000
                                             Facsimile: (302) 658-1192
                                             Email: jryan@potteranderson.com
                                                     rmcneill@potteranderson.com

                                             Counsel to the Revised Equity Group




IMPAC 6938915v.1
